Citation Nr: 9906650	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Entitlement to service connection for a chronic sinus 
condition.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for defective hearing.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  

Service connection for a back disorder was denied by the 
Board of Veterans' Appeals (Board) in November 1979.  The 
veteran and his representative were provided with a copy of 
this decision.  

This matter comes before the Board on appeal from a March 
1996 rating decision.  A personal hearing before the RO was 
conducted in August 1997.  

As noted above, service connection for a back disorder was 
denied by the Board in November 1979.  Although the RO 
adjudicated the issue on a de novo basis, the claim can only 
be reopened upon submission of new and material evidence.  
The veteran was not prejudiced by the RO's action in that a 
de novo review is a lower threshold in establishing a claim 
of service connection.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (U.S. Ct. App. 
Fed. Cir. May 6, 1996).  Accordingly, the Board has modified 
the issue to reflect the appropriate adjudicatory 
consideration of the veteran's claim, as set forth on the 
first page of this document.  

Additional evidence in the form of a clinical treatment 
record was received at the Board within 90 days of 
notification of certification and transfer of the veteran's 
claims file to the Board for appellate review.  A letter from 
the veteran's representative dated in July 1998 waived 
consideration of the additional evidence by the RO as 
required under 38 C.F.R. § 20.1304(b) (1998).  Accordingly, 
the additional evidence will be considered in the Board's 
review of the appeal.  

Additional evidence in the form of a partial copy of the 
veteran's service personnel records and a duplicate copy of a 
clinical record were received at the Board more than 90 days 
after the veteran was notified of certification and transfer 
of his claims file to the Board for appellate review.  
Although the representative waived consideration of this 
evidence by the RO, and asserted that the local accredited 
representative's statement should be considered as "good 
cause," an argument of good cause was not demonstrated or 
asserted by the local representative.  VA Regulations are 
clear on this point, and require that the additional evidence 
be referred to the RO without consideration by the Board.  
38 C.F.R. § 20.1304(b) (1998).  The RO should therefore take 
appropriate action with regard to this matter.

(The issues of service connection for PTSD, defective hearing 
and tinnitus are the subjects of the REMAND portion of this 
document.)  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his back while in 
service and has had recurring problems since service 
separation.  The veteran also argues that his sinus problems 
began in service, and that he has had chronic sinus problems 
ever since.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence for the purpose of reopening his 
claim of service connection for a back disability.  
Additionally, the veteran has not met the initial burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that he has presented a well-
grounded claim of service connection for a chronic sinus 
disorder.  


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board in November 1979.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a back disorder is not so significant that it must be 
considered to fairly decide the merits of the claim.  

3.  No competent evidence has been submitted to show that the 
veteran has a chronic sinus disorder which is due to disease 
or injury in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. §§  
3.156(a), 20.1105 (1998).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a sinus disorder.  38 U.S.C.A. § 5107 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disorder

As noted above, service connection for a back disorder was 
denied by the Board in November 1979.  In order to reopen a 
claim which has been previously finally denied, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  If the Board determines that 
the appellant has produced new and material evidence, the 
case is reopened and the Board must evaluate the merits of 
the appellant's claim considering all the evidence, both new 
and old.  38 U.S.C.A. § 7261(a) (West 1991).

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:  

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 155 F. 3d 1356 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the Court in light of the proper 
regulatory definition of "material evidence."  

In the present case, the Board notes that the RO denied the 
veteran's claim of service connection on a de novo basis.  As 
such, the decision by the Federal Circuit in Hodge is not 
implicated.  Hicks v. West, U.S. Vet. App. No. 93-1222 (Dec. 
9, 1998).  Therefore, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
1991).  The applicable regulations provide as follows:

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  

38 C.F.R. § 3.303(a) (1998)  

Postservice initial diagnosis of disease.  
Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  
Presumptive periods are not intended to 
limit service connection to diseases so 
diagnosed when the evidence warrants 
direct service connection.  

38 C.F.R. § 3.303(d) (1998)  

The evidence considered in connection with the prior decision 
included the veteran's service medical records, and a 
separation examination dated in November 1971.  The service 
medical records indicate that the veteran was seen on one 
occasion in April 1970, for complaints of a "headache" type 
pain starting in his neck and radiating midway down his 
spine.  The veteran reported that the pain was present upon 
waking in the morning, and diminished toward the evening.  
The veteran indicated that he strained his back while working 
on a helicopter a week and a half earlier, but that the pain 
had been decreasing over the past week.  On examination, 
there was some tenderness directly over the spinal ligaments 
of the neck and a little tenderness of the paravertebral 
muscles.  The impression was back strain, resolving.  The 
veteran was prescribed Valium and told to avoid moving 
(helicopter) blades.  There were no further complaints or 
abnormal findings referable to the veteran's back during 
service.  The veteran denied any swollen or painful joints, 
headaches, recurrent back pain, or arthritic pain on his 
Report of Medical History for separation in November 1971, 
nor were any pertinent abnormalities noted on his separation 
examination at that time.  

The veteran filed an initial claim for service connection for 
a back disability in late 1978.

Also of record was a January 1979 VA examination report in 
which the veteran reported having stiffness in his neck, 
chest and back since 1972.  Examination of the back revealed 
slight tenderness in the paravertebral musculature with spasm 
of the thoracic and lumbar region.  There was no limitation 
of motion or limitation of straight leg raising.  X-ray 
studies of the thoracic and lumbar spine were normal.  The 
diagnoses included history of pain of the back.

Based on this evidence, the RO by rating action of January 
1979 denied service connection for pain in the back.  It was 
determined that the evidence did not show that the reported 
findings represented a chronic disorder which was incurred in 
or aggravated by service.  The RO's decision was upheld by 
Board of Veterans' Appeals decision of November 1979.  
Therein, the Board concluded that the veteran did not have 
any demonstrated disability of the back which could be 
ascribed to military service.

The evidence added to the record since the November 1979 
Board decision includes copies of VA medical records from 
1976 to 1998, copies of medical records from M. W. Grier, 
M.D., showing treatment in 1982 and 1983; copies of medical 
records from J. Tait, M.D., showing treatment from 1990 to 
1995; a letter from P. A. Wallenborn, M.D., dated in May 
1990; statements from the veteran's brother and sister, and 
testimony presented by the veteran at a personal hearing 
before the RO in August 1997.  

The additional VA medical records show treatment for various 
medical problems, including vague complaints of back pain.  
The prior evidence failed to show a chronic back disorder in 
service, and the additional VA records merely show periodic, 
vague complaints of back pain.  No chronic disability of the 
low back has been identified per the VA medical evidence of 
record.  Moreover, these records do not address the question 
of incurrence in service.  That is, even if the VA records 
did contain evidence of the presence of a chronic back 
disability, these reports do not medically link any such 
disability to service.  Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  In summary, the 
VA records are not new in that they are cumulative of 
evidence already of record and are not material since they do 
not address the question of incurrence of a low back 
disability in service.

The medical records from Dr. Grier show treatment for various 
medical problems, including vague complaints of back pain in 
1982 and 1983.  This evidence is merely cumulative of other 
evidence of record and is not new.  It does not contain a 
diagnosis of a chronic back disability.  The records from Dr. 
Tait show treatment for a variety of problems from 1990 to 
1995.  It is noted that a treatment record from Dr. Tait 
dated in April 1995 indicated that the veteran had been seen, 
in part, for upper and lower back pain after he had been 
rear-ended while stopped at a red light.  The assessment 
included neck and low back strain.  It is unclear whether the 
back strain diagnosed by Dr. Tait represents a chronic or 
acute and transitory disorder.  In any case, the additional 
report does not medically link or otherwise offer a basis for 
establishing a nexus between any current chronic back 
disability and service.  Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  

The letter from Dr. Wallenborn addressed the veteran's sinus 
problems and does not provide any information concerning the 
veteran's back problems.  Thus, the Board finds that the 
statement is not new and material to the issue at hand.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The lay statements from the veteran's brother and sister 
primarily address the veteran's psychiatric problems he had 
after returning home from service, and do not provide any 
"new" information pertaining to the claim for a back 
disorder.  Thus, the statements are not probative of the 
issue at hand.  As lay persons, the veteran's siblings are 
not competent to determine the etiology of his current back 
complaints.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered, and his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Moreover, the veteran has not provided any 
additional medical evidence to support his lay assertion that 
his current back problem had its onset in service.  In 
summary, the Board finds that the additional evidence is not 
both new and material, and that a basis to reopen the claim 
of service connection for a back disorder has not been 
presented.  

Sinus Condition

The service medical records indicate that the veteran was 
seen on several occasions, beginning in December 1969 for 
head, nasal and sinus congestion.  Other associated symptoms 
included a cough (occasionally productive), an inflamed sore 
throat, and draining.  On each occasion, the diagnosis was an 
upper respiratory infection.  On his Report of Medical 
History for separation from service in November 1971, the 
veteran specifically denied having any ear, nose or throat 
problems, sinusitis or problems with hay fever.  Similarly, 
there were no abnormalities referable to the veteran's nose 
or sinuses on examination at that time.  

A VA treatment record dated in December 1976, indicated that 
the veteran was seen for vague complaints of pain in his 
neck, head and ear, and sinus congestion.  The veteran was 
given Actifed and Tylenol.  The report indicated that the 
veteran was seen on several prior occasions for similar vague 
complaints, and that the medication he was given then did not 
seem to help relieve his symptoms.  On examination, there was 
no sinus tenderness.  The assessment included probable 
tension headache and allergic rhinitis.  Subsequent VA 
outpatient records from 1990 to 1995 showed periodic 
treatment for allergic rhinitis.  A VA CT scan of the 
veteran's paranasal sinuses in May 1995 revealed swelling or 
mucosal thickening of the left inferior turbinate, but no 
evidence of sinusitis.  A March 1998 VA progress note from 
the mental health clinic included the diagnosis of chronic 
sinusitis.  There were no recorded complaints, clinical 
findings or abnormalities indicating the presence of a sinus 
disorder other than the diagnosis.  

A letter from Dr. Wallenborn (an Ear, Nose and Throat 
specialist) to Dr. Tait, dated in May 1990, noted that the 
veteran worked in construction as a carpenter and was around 
paint fumes, dust and sawdust and had problems with 
congestion, drainage, sinus pressure and popping in his ears.  
On examination, there was a lot of congestion within the 
veteran's nose, but no evidence of infection.  The veteran's 
sinuses illuminated nicely and there was no fluid behind the 
ear drums.  Dr. Wallenborn opined that the veteran's rhinitis 
was due to his environment.  

The veteran testified at a personal hearing before the RO in 
August 1997 that he had chronic sinus problems in service, 
and that he continued to have similar problems ever since his 
discharge from service.  

Analysis

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  If a well grounded claim has not been submitted, the 
appeal must fail because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 78 (1990).  

A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  If the veteran has not 
presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The threshold question to be answered is whether a well-
grounded for service connection for a chronic sinus disorder 
has been presented.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in 
this case does not support a finding that this claim is well 
grounded.  Specifically, the veteran has presented no medical 
evidence of the presence of a nexus between any current 
chronic sinus disorder and military service.  The veteran, as 
a lay person, is not competent to offer an opinion regarding 
the question of medical diagnosis or the etiological 
relationship between any chronic disability now present and 
military service.  Espiritu.  Therefore, in the absence of 
competent medical evidence connecting any current disability 
he may have to his period of service, the Board finds that a 
well-grounded claim has not been submitted.  Grottveit.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder, the 
appeal is denied.  

As a well-grounded claim of service-connection for a chronic 
sinus disorder has not been presented, the appeal is denied.  


REMAND

Diagnoses of PTSD are of record.  However, it appears that 
the diagnosis(es) of PTSD were made based only on a history 
of stressors as reported by the veteran.  Therefore, 
additional detailed information of the veteran's claimed 
service experiences is necessary.  If such is obtained, an 
attempt to verify the stressors should be undertaken.  

In adjudicating a claim of service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(1991); 38 C.F.R. § 3.304(f) (1998); see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Additionally, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition; credible evidence that an 
inservice stressor occurred; and a link, established by 
medical evidence, between the current symptoms and the 
inservice stressor.  Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

If a claimed inservice stressor is related to combat, service 
records showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1998).  Where the 
veteran did not engage in combat or there is no evidence of 
combat service or the claimed stressor is not related to 
combat, lay testimony of the veteran, standing alone, is not 
sufficient to establish occurrence of the alleged stressor.  
See West v. Brown, 7 Vet. App. 70 (1994).  Where the record 
does not include service department evidence that the veteran 
engaged in combat or was awarded the Purple Heart, Combat 
Infantryman Badge or similar combat citation, the stressors 
must be corroborated by official service records or other 
credible supporting evidence.  Therefore, the available 
service records must support, and not contradict, the 
veteran's lay statement concerning his noncombat related 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran's service medical records, including his 
separation examination in November 1971, reveal no 
complaints, treatment or abnormalities referable to any 
hearing problems or tinnitus during service.  The first 
indication of any hearing problems was noted on a VA 
outpatient record in October 1994.  At that time, the veteran 
reported experiencing hearing loss and tinnitus beginning 
about 11/2 months earlier, and thought that it might have been 
brought on by a cold.  The examiner opined that the veteran's 
tinnitus may have been the result of Eustachian tube 
dysfunction or secondary to his allergic rhinitis.  However, 
on VA audiological examination in December 1994, the examiner 
indicated that the veteran's tinnitus and high frequency 
hearing loss could be related to acoustic trauma (based on 
the veteran's reported history of exposure to helicopter 
engine noise), and may have been exacerbated by Eustachian 
tube dysfunction.  Given the conflicting medical opinions of 
record, the Board finds that further evaluation should be 
undertaken.  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the claimed 
PTSD, including the dates, exact location 
and unit assigned at the time, and 
circumstances of the incidents, his 
proximity to any incidents and the names 
of any individuals involved.  With regard 
to the alleged rape in service, the 
veteran should be asked whether he 
reported the incident and to whom.  The 
date of the incident should also be 
specified.  With regard to rocket or 
mortar attacks, the veteran should 
provide the following information:  How 
frequent were the attacks; were there 
casualties from his unit; can he provide 
the names of the casualties; and was he 
involved with the direct effects of the 
attacks (barracks/duty section hit, 
etc.).  With regard to any close friends 
who were killed or wounded, the veteran 
should provide the first and last names 
of the casualty, the approximate date of 
the incident, and the unit of the 
individuals killed or wounded.   With 
regard to claimed duties bagging dead 
soldiers, the veteran should note the 
approximate dates, location and unit 
assigned at the time of such duties.  
With regard to the aircraft accidents, 
the veteran should be asked to specify 
the approximate dates; the unit where the 
incidents occurred, the location of the 
aircrafts; and the complete names of any 
persons injured, if known.  With regard 
to claimed detail duty in Cambodia, the 
veteran should indicate how long the 
TAD/TDY lasted, to what unit/installation 
he was assigned at the time of the 
TAD/TDY; the purpose of the TAD/TDY; and 
whether he was alone, part of a small 
group or part of a large group.

The veteran should be asked to provide 
the names and addresses of all medical 
care providers who have treated him for 
his psychiatric problems, hearing loss 
and tinnitus since service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records not already 
contained in the claims folder from the 
identified treatment sources, as well as 
any VA clinical records, and associate 
them with the claims folder.  

2.  Upon completion of the above, all 
information provided by the veteran 
regarding the claimed stressors, the 
information elicited in connection with 
this remand and a copy of the veteran's 
service personnel records should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of any identified 
incident(s).  It should be determined if 
the Army Commendation Medal issued to the 
veteran was received for merit or valor.

3.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressors in service.  The RO 
must specify exactly which stressor or 
stressors in service, if any, it has 
determined are established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

4.  If the RO is able to confirm the 
veteran's claimed stressor(s), he should 
then be afforded a VA psychiatric 
examination by a physician who has not 
previously examined him to determine the 
nature and likely etiology of any 
currently identified psychiatric 
disorder, and more specifically, to 
determine if he has PTSD related to 
verified inservice stressors.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  All appropriate testing, to 
include psychological testing, should be 
performed in connection with this 
examination in order to determine if he 
has PTSD.  The examiner should describe 
her/his findings in detail and provide a 
complete rationale for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The RO must specify for the examiner 
the stressor or stressors to which 
it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to 
consider only those events in 
determining whether the veteran 
currently has PTSD under the 
criteria in DSM III-R or IV.  If 
PTSD is identified, the 
precipitating stressor(s) should be 
fully described.  The physician 
should note whether any of the 
claimed in-service stressors, singly 
or taken together, are linked to the 
veteran's current symptomatology.  
The examiner should provide a 
thorough explanation for the 
conclusions reached.  

5.  The veteran should also be afforded a 
VA ear examination by a physician and an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review in connection with the 
examinations.  The physician should 
review the entire claims folder prior to 
the examination and all appropriate tests 
should be conducted.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing loss and tinnitus were 
caused by acoustic trauma in service.  
The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
If the physician disagrees with any 
contrary opinion of record, the reasons 
should be noted.  The report should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  With regard to the 
issue of service connection for hearing 
loss and tinnitus, the veteran originally 
filed a claim for secondary service 
connection for these disabilities.  The 
RO addressed these issues only based on 
incurrence in service.  The issue of 
secondary service connection should be 
addressed in the Supplemental Statement 
of the Case.  He should be notified of 
the need to file a substantive appeal if 
he wishes the Board to address the 
secondary service connection issues.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 20 -


